DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-46 and 94-115 are pending, claims 47-93 are cancelled, claims 10-11, 13, 18, 23-25, 28-32, 37-39, 43-46, 1-2-103, and 111-114 are withdrawn, and claims 1 and 94 are amended. 
Specification
The amendment filed 3/10/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “smoothly tapering cross-sectional area compression sections.” It is noted that the circumferential central annular cavities 291 and 293 are provided along insert 217 within nozzle body 209 within hub 26 and rotor 214 were originally disclosed and shown in the figures. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, 14-17, 19-22, 26-27, 33-36, 40-42, 94-101, 1-4-110, and 115  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "smoothly" in claims 1, 94, and 115 is a relative term which renders the claim indefinite.  The term "smoothly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “smoothly tapering” has been rendered indefinite by the use of the term “smoothly” as it is unclear how specifically the word smoothly is further defining the tapering, i.e. how is a taper, being a gradual narrowing, meant to be smoothly gradually narrowing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 14-17, 19-22, 26-27, 33, 94-95, and 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clearman (U.S. 6,186,414) in view of Moretto(U.S. 2007/0067904)
With respect to claims 1 and 115, Clearman discloses a showerhead (column 1, 10-15), comprising: a housing (figure 1, #42) having a fluid inlet (figure 1, #45) and a fluid outlet (figure 1, where #75 is, fluid exiting the entirety of the housing);
a perforate partition (figure 1, #46) provided in the housing between the inlet and the outlet having at least one peripheral fluid passage (figure 1, the interior flow passage of #76) communicating with the fluid inlet, the at least one peripheral fluid passage communicating at a downstream end with an inwardly extending peripheral slot (figure 1, the slot taken as the outlet of #76), and each slot communicating at a downstream end with a mixing cavity (figure 1, the area in-between all of #76), having an inlet end (figure 1, inlet at #76 as it leads to #74), a circumferential central annular cavity with a narrowing and smoothly tapering cross-sectional area compression section communicating with the inlet end (figure 1, the noted area between#74 and #75 which decreases the area above #74 into #74, there being a noted taper between 74 and 75), and an outlet end #74; and
 a nozzle body (figure 1, #51 and incorporating all of #48 and 51's structure) carried by the housing downstream of the mixing cavity (understood as the mixing cavity) having a compression port (figure 1, at #75 going towards #77) at an upstream end and an outlet port (figure 1, after#75) at a 
However, Clearman fails to disclose at least one of the slots extending inwardly at an angle from radial to impart swirl in the mixing cavity such that combined flow through the mixing cavity is one of a clockwise or a counterclockwise direction.
Moretto, figure 4, discloses slots #17, which are angled clockwise, and allow flow to thus be applied to the inner cavity of #15 in a clockwise direction, as such flow allows for further nebulizing of the fluid in the system (i.e. improved spray/atomization), paragraphs0007, 0037, and 0042. Noting that by changing the grooves (slots) of the diffusing structure in the showerhead, one is able to change the type of spray generated, and by utilizing such clockwise grooves a more nebulized spray is acquired.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the clockwise grooves (slots) of Moretto into the structure of Clearman, as such a modification to Clearman would allow for a nebulizing spray to occur in the system as desired.
With respect to claim 115, the nozzle body #51 and that of #58 carried by the housing downstream of the outlet end of the mixing cavity (the area between all of #76) having a narrowing and smoothly tapering cross-section area second compression section (between 48 and 77, where there is the noted tapering of #77 as it goes back closer to #48) and an outlet port at a downstream end in fluid communication with the inlet cavity (being the outlet of #77/48 which receives fluid from the inlet cavity upstream of it). 
With respect to claim 94, Clearman discloses a showerhead (column 1 rows 10-15), comprising: a housing (figure 1, #42) having a fluid inlet (figure 1, #45) and a fluid outlet (figure 1, where #75 is, fluid exiting the entirety of the housing);

a nozzle body (figure 1, #51 and incorporating all of #48 and 51's structure) carried by the housing downstream of the central cavity (understood as the mixing cavity) having a compression port (figure 1, at #75 going into #75) at an upstream end and an outlet port (figure 1, after #75) at a downstream end in fluid communication with the compression port (figure 1, fluid flowing from #74 which is before #75 to the section after#75).
However, Clearman fails to disclose at least one of the slots extending inwardly at an angle from radial to impart swirl in the mixing cavity such that combined flow through the mixing cavity is one of a clockwise or a counterclockwise direction.
Moretto, figure 4, discloses slots #17, which are angled clockwise, and allow flow to thus be applied to the inner cavity of #15 in a clockwise direction, as such flow allows for further nebulizing of the fluid in the system (i.e. improved spray/atomization), paragraphs0007, 0037, and 0042. Noting that by changing the grooves (slots) of the diffusing structure in the showerhead one is able to change the type of spray generated, and by utilizing such clockwise grooves, a more nebulized spray is acquired.

With respect to claims 2 and 95, Clearman discloses the at least one peripheral fluid passage is provided by a plurality of peripheral ports (figure 1, multiple #76's).
With respect to claim 3, Clearman discloses a coupler (figure 1, the corresponding threads, to those of #45) communicating with the body and adapted for connection to a water supply pipe (water being received as indicated by the flow arrows through the drawing).
With respect to claim 14, Clearman discloses the housing comprises a tubular body (figure 1,
#45 being tubular or #42 itself being tubular).
With respect to claim 15, Clearman discloses the tubular body has a cavity (figure 1, the cavity between 45 and 43 or the tubular body can be that of #42, and the cavity be that of #43) provided at a downstream end (figure 1).
With respect to claim 16, Clearman discloses the cavity comprises a cylindrical bore (figure 1, the boor between #45 and 43 that is cylindrical).
With respect to claim 17, Clearman discloses the nozzle body being fit with the cavity (figure 1, #51 threaded onto #42), but fails to disclose the nozzle body has an outer surface sized to fit in interference fit within the cavity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reverse the threading of the nozzle and housing, so that the nozzle is threaded inside the housing, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ167. MPEP2144(VI-A). Reversing the 
With respect to claim 19, Clearman discloses the nozzle body having a self-retaining fit up with the cavity of the housing (threads of the #51 onto #42), but fails to disclose the nozzle body is sized to be received by the cavity (to be inside).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reverse the threading of the nozzle and housing, so that the nozzle is threaded inside the housing, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ167. MPEP 2144(VI-A). Reversing the threads from the inside to the outside would not affect the function of the device or one's ability to unthread said threads.
With respect to claim 20, Clearman discloses the nozzle body comprises a tubular member having a through-passage (figure 1, the tubular member about #74/75).
With respect to claim 21, Clearman discloses the through-passage comprises an axial bore (figure 1, the bore of #74/75 being on the axis of #69).
With respect to claim 22, Clearman discloses the through-passage comprises an aperture (figure 1, the aperture in the chamber below #75).
With respect to claim 26, Clearman discloses the through passage comprises an axial cylindrical bore (figure 1, #75).
With respect to claim 27, Clearman discloses the through passage comprises a smooth inner wall portion (figure 1, as no grooves or obstructions are seen in #75, being a simple tube).
With respect to claim 33, Clearman discloses a compression chamber (figure 1, the section after
#75).
s 4-9,12,34-36,40-42,96-101,104-105, and 107-110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clearman in view of Moretto as applied to claims 2 and 95 above, and further in view of Lev (U.S. 2006/0144968).
With respect to claim 4 and 96, Clearman discloses a center support post (figure 1, central post surrounding #74,75, and being #48) carried by the baffle perforate partition centrally of the outlet chamber (figure 1) and through the flow concentrating outlet (figure 1), and a deflector (figure 1, #77) by the post downstream of the nozzle body having at least one fluid ejecting port provided at a distal end, an annular cavity communicating with the at least one port upstream of the at least one port, and a frustoconical feed cavity communicating with the nozzle body and the annular cavity, the rotor provided in spaced, non-contact relation with the nozzle body.
Clearman fails to disclose a specific rotor, discloses a deflector but not that said deflector rotates.
Lev discloses a rotating deflect (figure 12, #122, paragraphs0063-0064). Further discloses such rotating deflector allows for a spinning motion with allows a fine and equally distributed fluid about the perimeter of the deflector.
It would have been obvious to one having ordinary skill in the art to have the rotating deflector of Lev(allow for curved vanes which allow for rotation) into the system of Clearman, as this would allow the fluid exiting Clearman to be a fine and equally distributed fluid about the perimeter of the deflector.
With respect to claim 5 and 97, Clearman discloses the housing comprises a cylindrical body (figure 1, #42) having a surface of revolution mixing cavity (figure 1, #43 where the revolution mixing cavity is that of the cavity 43 having #73 rotating inside it).
With respect to claim 6 and 98, Clearman discloses the mixing cavity comprises an end portion of an oblate spheroid (figures 2-3 disclose in the mixing cavity of housing #42 a bottom portion of #71 having a sphere section at #96, being an oblate spheroid), seen also in figures 28-31).

With respect to claim 8 and 100, Clearman discloses he peripheral slots form an array of substantially radially extending and circumferentially spaced apart peripheral slots (figure 1, multiple slots 79 seen spaced about circumferentially).
With respect to claim 9 and 101, Clearman discloses at least one of the peripheral slots extends at an angle relative to a radially inward direction (figure 1, discloses a downward angle, which is going inward but angled downward relative to being say perpendicular).
With respect to claims 12 and 104, Clearman discloses the peripheral slots form an array of inwardly extending, angularly offset from a radial direction, and circumferentially spaced
apart peripheral slots (figure 1, discloses such slots being an array of inwardly extending slots, where each outlet is offset from the radial direction of each other about the mixing chamber which they all point to, being circumferentially spaced apart, and extending inwardly with regards to their flow passages).
With respect to claim 34, Clearman in view of Lev discloses the center support post comprises an elongate fastener (figure 1 of Clearman discloses the deflector of 77 centered inside #48, Lev discloses that their rotating deflector has a central part that the deflector then rotates about, which retains and allows for the movement, the specific fastener being the threads between the post and #46) having a retention head configured to retain the rotor for rotation about a central shaft of the fastener (Lev discloses such a central shaft of the fastener best in figure 11 at #128, which allows for rotation).
With respect to claim 35, Clearman in view of Lev as modified in claim 34 discloses the elongate fastener has a threaded end portion (figure 1, the threads about #74) the baffle perforate partition 
With respect to claims 36 and 105, Clearman in view of Lev discloses the rotor comprises an outer housing (figure 1, #46) and a central insert portion (figure 1, the central deflector itself of #77 modified by Lev), the at least one fluid ejecting port (figure 1, space between #77 and #46) provided by at least one of the outer housing and the central insert portion (figure 1).
With respect to claim 40 and 108, Clearman in view of Lev discloses the rotor comprises a circumferential array of fluid ejecting ports (figure 5, #79).
With respect to claim 41 and 109, Clearman in view of Lev discloses at least one of the fluid ejecting ports is angled in a direction perpendicular to a radial direction of the rotor (figure 1, the bottom of #79, being perpendicular to the sides of 77 seen being perpendicular to the axis of #69)).
With respect to claim 42 and 110, Clearman discloses all of the fluid ejecting ports extend solely in one of an axial direction and a radial direction (figure 5, #79, shows all the ports extending in a similar outward axial and radial direction about the circumference (extending axial downwards and out, and radially outward).
Response to Arguments/Amendments
	The Amendment filed 03/10/2021 has been entered. Claims 1-46 and 94-115 are pending, claims 47-93 are cancelled, claims 10-11, 13, 18, 23-25, 28-32, 37-39, 43-46, 1-2-103, and 111-114 are withdrawn, and claims 1 and 94 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (09/10/2020). 	Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. Applicant argues that Clearman fails to disclose smoothly tapering. The examiner notes the 35 U.S.C. 112(a) and 112(b) above on the new matter. It is unclear how the two sections of Clearman do not disclose this. The first section being the taper between #74 and that of #75, as the upper section has a taper into the lower section. Secondly, the bottom element of #77 within #48, as #77 has a tapered top section which is combined with that of the curvature of #48, such that at the inner portion of the taper 77 and 48 are further apart then the closest portion of 77 to 48 (see figure 1). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752                                                                                                                                                                                         	Friday, March 19, 2021